Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-16 are pending. 

Information Disclosure Statement

2.	The Information Disclosure Statements dated 10/05/2021 are acknowledged by the Examiner. 

Response to Arguments

3.	In light of the amendments to the claims, the 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112, sixth paragraph interpretation of claim 12 is withdrawn.  

4.	Applicant’s arguments, see Remarks pages 8-9, filed 10/05/2021, in light of the amendments to the claims, the claim rejection under 35 U.S.C. 112(a) 35 U.S.C. 112 (f), first paragraph is withdrawn.

5.	Applicant’s arguments, see Remarks pages 9-10, filed 10/05/2021, with respect to the rejection(s) of claim(s) 12, 14 and 16 under 35 U.S.C. 102(a)(2)  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  35 U.S.C. 103 as being unpatentable over Rangarajan et al, US 2016/0285671 in view of Trossen et al, US 2006/013385.

6.	Applicant’s arguments, see Remarks pages, filed 10/05/2021, with respect to the rejection(s) of claim(s) 1-9, 11, 13 and 15 under 35 U.S.C. 103 as being unpatentable over Rangarajan et al, US 2016/0285671 in view of Maldaner, US 2016/0261575 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 as being unpatentable over Rangarajan et al, US 2016/0285671 in view of Maldaner, Us 2016/0261575 hereafter Maldaner and further in view of Trossen et al, US 2006/013385 hereafter Trossen.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-9, 11, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rangarajan et al, US 2016/0285671 in view of Maldaner, Us 2016/0261575 hereafter Maldaner and further in view of Trossen et al, US 2006/013385. 

As for claim 1, Rangarajan discloses:
A system for receiving an interest message, comprising: processing means configured to: 
receive an interest message from a sender (Rangarajan, [0003], [0004], Receive the CCN interest message/request/packet), the interest message specifying criteria identifying data units from an area of interest which are to be aggregated (Rangarajan, Fig. 5, 501, 505, [0071], [0080], Receiving a CCN request from the sender. The CCN request specifying the URI identifying the content objects which are to be retrieved. The Examiner interprets the URI to correspond to the “criteria”) and comprising at least one (Rangarajan, FIG. 5, 501, 503, [0051]-[0052], [0076]-[0078], [0080], The CCN request includes computation pipeline/definition/defined function for how data/computation units are requested to be aggregated/computed. The Examiner interprets the computation pipeline/definition/defined function to correspond to the parameter), 
determine an aggregation of data units matching the criteria (Rangarajan, FIG. 5, 503, [0049], [0051]-[0052], [0080], Determine the computation pipeline from the CCN request that is associated/matches the computation field/URI), and 
return a data message comprising an aggregation of data units matching the criteria to the sender if the processing means have determined that the system will return an aggregation of data units matching the criteria, the data units being aggregated in the data message in dependence on how the data units were requested to be aggregated (Rangarajan, FIG. 1, 117, FIG. 5, 517, [0051]-[0052], [0082], Returning a CCN aggregated response (FIG. 1, 117) comprising the aggregation of data/computation units matching the definition/pipeline from the CCN request, data/computation units being aggregated based/dependent on the CCN request).

Rangarajan does explicitly disclose determine whether the system will return an aggregation of data units matching the criteria.

However, Maldaner discloses determine whether the system will return an aggregation of data units matching the criteria (Maldaner, [0026], [0028], Verifying/determine whether the system will return aggregated data that matched the type expected by the request).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of combine the teachings of Rangarajan with determine whether the system will return an aggregation of data units matching the criteria as taught by Maldaner to provide date verification. 

The combination of Rangarajan and Maldaner does not explicitly disclose the interest message further comprising an indication whether a response is to be placed in the name or in the payload of a data message.

However, Trossen discloses the interest message further comprising an indication whether a response is to be placed in the name or in the payload of a data message (Trossen, [0036], The request message indicates the format of the response including the formatting of the payload according to the messaging protocol of the request message).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of combine the combination of the teachings of Rangarajan and Maldaner with the interest message further comprising an indication whether a response is to be placed in the name or in the payload of a data message as taught by Trossen to invoke a properly formatted messaging service (Trossen, [0011]). 

As for claim 2, Rangarajan discloses:
The processing means are configured to forward the interest message to another system if the processing means have determined that the system will not return an aggregation of data units matching the criteria (Rangarajan, [0051], [0052], Forward the CCN interest if the it is not cached locally to CCN network nodes for processing).

As for claim 3, Rangarajan discloses:
The at least one parameter specifies whether the aggregation is requested to comprise a sequence of the data units or to comprise a result of an aggregation function being performed on the data units (Rangarajan, FIG. 5, 501, 503, [0051]-[0052], [0076]-[0078], [0080], The CCN request includes computation pipeline/definition/defined function for how data/computation units are requested to be aggregated/computed. The Examiner interprets the computation pipeline/definition/defined function to correspond to the parameter).

As for claim 4, Rangarajan discloses:
The at least one parameter identifies the aggregation function (Rangarajan, FIG. 5, 501, 503, [0076]-[0078], [0080], The CCN request includes computation pipeline/definition/defined function for how data/computation units are requested to be aggregated/computed. The Examiner interprets the computation pipeline/definition/defined function to correspond to the parameter),

claim 5, Rangarajan discloses:
The aggregation function comprises one of: count, maximum, median, average, minimum, most often appearing value, probability distribution, and percentage of cumulative distribution (Rangarajan, [0070]-[0077], Computation/pipeline/aggregation function is the average, mean).

As for claim 6, Rangarajan discloses:
The processing means are configured to include information in the data message describing how and/or when the aggregation of the data units was performed (Rangarajan, [0078], Scheduling the computations).

As for claim 7, Rangarajan discloses:
The processing means are configured to obtain at least one of the data units from at least one further system (Rangarajan, [0071], Collect/obtain computation units from a plurality of sensors)

As for claim 8, Rangarajan discloses:
Obtaining the at least one of the data units from the at least one further system comprises transmitting one or more interest messages for the at least one of the data units to the at least one further system, the one or more interest messages instructing the at least one further system to include the at least one of the data units in the name of one or more data messages (Rangarajan, FIG. 5, 513, [0003]-[0005], [0045], [0047], [0082], Receive the message and process the content object based on the identifying name)..

As for claim 11, Rangarajan discloses:
The processing means are configured to receive a data message and extract a data unit from the name of the received data message (Rangarajan, FIG. 5, 513, [0003]-[0005], [0045], [0047], [0082], Receive the message and process the content object based on the identifying name). 

As for claim 13, Rangarajan discloses:
A method of receiving an interest message, comprising: 
receiving, on a system, an interest message from a sender (Rangarajan, [0003], [0004], Receive the CCN interest message/request/packet), the interest message specifying criteria identifying data units from an area of interest which are to be aggregated (Rangarajan, Fig. 5, 501, 505, [0071], [0080], Receiving a CCN request from the sender. The CCN request specifying the URI identifying the content objects which are to be retrieved)  and comprising at least one parameter specifying how the data units are requested to be aggregated (Rangarajan, FIG. 5, 501, 503, [0051]-[0052], [0076]-[0078], [0080], The CCN request includes computation pipeline/definition/defined function for how data/computation units are requested to be aggregated/computed. The Examiner interprets the computation pipeline/definition/defined function to correspond to the parameter),
(Rangarajan, FIG. 5, 503, [0080], Determine the computation pipeline from the CCN request that is associated/matches the computation field/URI); and 
returning a data message comprising an aggregation of data units matching the criteria to the sender if it has been determined that the system will return an aggregation of data units matching the criteria, the data units being aggregated in the data message in dependence on how the data units were requested to be aggregated (Rangarajan, FIG. 1, 117, FIG. 5, 517, [0051]-[0052], [0082], Returning a CCN aggregated response (FIG. 1, 117) comprising the aggregation of data/computation units matching the definition/pipeline from the CCN request, data/computation units being aggregated based/dependent on the CCN request).

Rangarajan does explicitly disclose determining whether the system will return an aggregation of data units matching the criteria.

However, Maldaner discloses determining whether the system will return an aggregation of data units matching the criteria (Maldaner, [0026], [0028], Verifying/determine whether the system will return aggregated data that matched the type expected by the request).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of combine the teachings of Rangarajan with 

The combination of Rangarajan and Maldaner does not explicitly disclose the interest message further comprising an indication whether a response is to be placed in the name or in the payload of a data message.

However, Trossen discloses the interest message further comprising an indication whether a response is to be placed in the name or in the payload of a data message (Trossen, [0036], The request message indicates the format of the response including the formatting of the payload according to the messaging protocol of the request message).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of combine the combination of the teachings of Rangarajan and Maldaner with the interest message further comprising an indication whether a response is to be placed in the name or in the payload of a data message as taught by Trossen to invoke a properly formatted messaging service (Trossen, [0011]). 

As for claim 15, Rangarajan discloses:
A non-transient computer-readable medium having instructions stored thereon that, when executed by one or more processors (Rangarajan, FIG. 6, [0008], The CRM and processor for executing instructions of the network device) of a system, cause the 
receiving an interest message from a sender (Rangarajan, [0003], [0004], Receive the CCN interest message/request/packet), the interest message specifying criteria identifying data units from an area of interest which are to be aggregated (Rangarajan, Fig. 5, 501, 505, [0071], [0080], Receiving a CCN request from the sender. The CCN request specifying the URI identifying the content objects which are to be retrieved)  and comprising at least one parameter specifying how the data units are requested to be aggregated (Rangarajan, FIG. 5, 501, 503, [0051]-[0052], [0076]-[0078], [0080], The CCN request includes computation pipeline/definition/defined function for how data/computation units are requested to be aggregated/computed. The Examiner interprets the computation pipeline/definition/defined function to correspond to the parameter),
determining an aggregation of data units matching the criteria (Rangarajan, FIG. 5, 503, [0080], Determine the computation pipeline from the CCN request that is associated/matches the computation field/URI); and 
returning a data message comprising an aggregation of data units matching the criteria to the sender if it has been determined that the system will return an aggregation of data units matching the criteria, the data units being aggregated in the data message in dependence on how data units were requested to be aggregated (Rangarajan, FIG. 1, 117, FIG. 5, 517, [0051]-[0052], [0082], Returning a CCN aggregated response (FIG. 1, 117) comprising the aggregation of data/computation units matching the definition/pipeline from the CCN request, data/computation units being aggregated based/dependent on the CCN request).

Rangarajan does explicitly disclose determining whether the system will return an aggregation of data units matching the criteria.

However, Maldaner discloses determining whether the system will return an aggregation of data units matching the criteria (Maldaner, [0026], [0028], Verifying/determine whether the system will return aggregated data that matched the type expected by the request).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of combine the teachings of Rangarajan with determining whether the system will return an aggregation of data units matching the criteria as taught by Maldaner to provide date verification. 

The combination of Rangarajan and Maldaner does not explicitly disclose the interest message further comprising an indication whether a response is to be placed in the name or in the payload of a data message.

However, Trossen discloses the interest message further comprising an indication whether a response is to be placed in the name or in the payload of a data message (Trossen, [0036], The request message indicates the format of the response including the formatting of the payload according to the messaging protocol of the request message).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of combine the combination of the teachings of Rangarajan and Maldaner with the interest message further comprising an indication whether a response is to be placed in the name or in the payload of a data message as taught by Trossen to invoke a properly formatted messaging service (Trossen, [0011]). 

8.	Claim(s) 12, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rangarajan et al, US 2016/0285671 in view of Trossen et al, US 2006/013385. 

As for claim 12, Rangarajan discloses:
A system for transmitting an interest message, the system comprising: one or more processors and memory (Rangarajan, [0089], The device including a processor and memory); and memory storing instructions that, when executed by the one or more processors, cause the system to carry out operations including: 
configured to transmit an interest message (Rangarajan, [0003], [0004], Transmit the CCN interest message/request/packet), the interest message specifying criteria identifying data units from an area of interest which are to be aggregated (Rangarajan, Fig. 5, 501, 505, [0071], [0080], Transmit a CCN request from the sender. The CCN request specifying the URI identifying the content objects which are to be retrieved. The Examiner interprets the URI to correspond to the “criteria”) and comprising at least one parameter specifying how the data units are requested to be aggregated (Rangarajan, FIG. 5, 501, 503, [0051]-[0052], [0076]-[0078], [0080], The CCN request includes computation pipeline/definition/defined function for how data/computation units are requested to be aggregated/computed. The Examiner interprets the computation pipeline/definition/defined function to correspond to the parameter).

Rangarajan does not explicitly disclose the interest message further comprising an indication whether a response is to be placed in the name or in the payload of a data message.

However, Trossen discloses the interest message further comprising an indication whether a response is to be placed in the name or in the payload of a data message (Trossen, [0036], The request message indicates the format of the response including the formatting of the payload according to the messaging protocol of the request message).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of combine the teachings of Rangarajan with the interest message further comprising an indication whether a response is to be placed in the name or in the payload of a data message as taught by Trossen to invoke a properly formatted messaging service (Trossen, [0011]).

claim 14, Rangarajan discloses:
A method of transmitting an interest message, comprising: 
transmitting an interest message, the interest message (Rangarajan, [0003], [0004], Transmit the CCN interest message/request/packet) specifying criteria identifying data units from an area of interest which are to be aggregated (Rangarajan, Fig. 5, 501, 505, [0071], [0080], Transmitting a CCN specifying the URI identifying the content objects which are to be retrieved) and comprising at least one parameter specifying how the data units are requested to be aggregated (Rangarajan, FIG. 5, 501, 503, [0076]- [0078], [0080], The CCN request includes computation pipeline/definition/defined function for how data/computation units are requested to be aggregated/computed. The Examiner interprets the computation pipeline/definition/defined function to correspond to the parameter). 

Rangarajan does not explicitly disclose the interest message further comprising an indication whether a response is to be placed in the name or in the payload of a data message.

However, Trossen discloses the interest message further comprising an indication whether a response is to be placed in the name or in the payload of a data message (Trossen, [0036], The request message indicates the format of the response including the formatting of the payload according to the messaging protocol of the request message).

(Trossen, [0011]).

As for claim 16, Rangarajan discloses:
A non-transient computer-readable medium having instructions stored thereon that, when executed by one or more processors of a system (Rangarajan, [0009], The CRM and processor for executing instructions on the computing device), cause the system to carry out operations for transmitting an interest message (Rangarajan, [0003], [0004], Transmit the CCN interest message/request/packet), the operations including: 
transmitting an interest message, the interest message specifying criteria identifying data units from an area of interest which are to be aggregated (Rangarajan, Fig. 5, 501, 505, [0071], [0080], Transmitting a CCN specifying the URI identifying the content objects which are to be retrieved) and comprising at least one parameter specifying how the data units are requested to be aggregated (Rangarajan, FIG. 5, 501, 503, [0051]-[0052], [0076]-[0078], [0080], The CCN request includes computation pipeline/definition/defined function for how data/computation units are requested to be aggregated/computed. The Examiner interprets the computation pipeline/definition/defined function to correspond to the parameter).



However, Trossen discloses the interest message further comprising an indication whether a response is to be placed in the name or in the payload of a data message (Trossen, [0036], The request message indicates the format of the response including the formatting of the payload according to the messaging protocol of the request message).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of combine the teachings of Rangarajan with the interest message further comprising an indication whether a response is to be placed in the name or in the payload of a data message as taught by Trossen to invoke a properly formatted messaging service (Trossen, [0011]).

Allowable Subject Matter

9.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang et al, US 2013/0301659 paragraph [0155] an originating station may request or indicate that a short acknowledgement (ACK) the format may be sent in response to the frame instead of a regular ACK. 

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/           Primary Examiner, Art Unit 2469